DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 10/08/2021. Claims 11-15 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 7, it is not clear whether “a set of resource” refers to the same set of resources cited in line 4.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 20180199359) in view of WANG et al. (US 2019/0191424).
Regarding claim 11, CAO discloses a method of allocating uplink resources in a wireless cellular communication network (Fig. 3A: illustrates an embodiment for uplink grand-free transmission using RRC [0128]. The BS grants the uplink resources [Abstract; 0005]); the method comprising the steps of
 transmitting an indication from a base station (BS 283) to a UE (UE 120)indicating grant of a set of resources for an uplink transmission (step 302: BS sends an UL transmission resource assignment to UE through RRC signaling [0146]. The RRC signaling indicating an uplink grant free transmission resource configuration for the transmission and re-transmission of uplink data [0009]. Also, a DCI message indicting a grant for a re-transmission of the uplink data [0010; 0012]), and 
transmitting a DCI including a suspension indication from the base station to the UE indicating resources of a set of resources that are no longer available for the UE's uplink transmission (the DCI message may also be used for deactivation. When the UE receives a deactivation DCI, it stops transmitting on the grant free resources [0238, 0274]), wherein the CRC of the DCI is scrambled utilizing a RNTI allocated specifically for uplink suspension indications (0159). CAO, further, discloses that the DCI signaling may be more than one bit [0207; 0215; 0240-0251]. However, CAO does not expressly discloses the DCI including a suspension indication comprising a 7 or 14 bit bitmap.

It would have been obvious to one ordinary skill in the art before the effective filing date of the claim limitation to modify CAO with the teaching of WANG in order to provide DCI design to reduce blind detection time [0004].

Regarding claim 12, CAO discloses wherein a first UE determines that the DCI includes a suspension indication for uplink resources based on the RNTI utilized to scramble the CRC (0159).

Regarding claim 15, CAO discloses wherein if the suspension indication does not indicate no suspension, the UE mutes the whole or part of its transmission (once the UE has detected the ACK, the UE can stop any retransmission [Fig. 3B; 0170]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO in view of WANG as applied to claim 11 above, and further in view of Kim et al. (US 2019/0082456).
CAO in view of WANG discloses all the claim limitation as stated above. Further, CAO discloses that a radio resource control (RRC) signaling indicating an uplink grant free transmission resource configuration for the transmission and retransmission of uplink data [0027]. In addition CAO discloses that the RRC signaling information and the system information and the DCI information, to determine an assigned transmission resource. Whether the UE specific information is provided in an index/sequence based format [0122]. Further, CAO 
Kim teaches method for transmitting and receiving uplink data channel and apparatus thereof. More specifically, Kim teaches that the servicing base station may configure the size of the payload of the DCI included in the PDCCH to the UE by the RRC signaling [0123].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim limitation to modify CAO in view of WANG with the teaching of KIM in order to provide a low delay time and a high reception quality of a mobile communication system [0027].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO in view of WANG as applied to claim 1 above, and further in view of  PARK (US 2019/0104517).
CAO in view of WANG discloses all the claim limitation as stated above, except for wherein the suspension indication is interpreted with respect to a reference resource which frequency region is an active BWP.
PARK teaches apparatus and method of uplink control channel resource allocation for new radio (NR). More specifically PARK teaches activation/deactivation indications of the DL BWP and the UL BWP to an UE may be performed through DL control information (DCI). The activation/deactivation of the UL BWP may be performed through and UL grant containing resource allocation on PUSCH [0074].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claim limitation to modify CAO in view of WANG with the teaching of PARK in order to provide an apparatus and method preventing ambiguity between indication and interpretation of .
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Applicant argues (Remarks page 3) that “DCI including a suspension indication….indicating resources of a set of resources that are no longer available for the UE’s uplink transmission. That is, the claim requires that the DCI indicates a specific subset of resources from the previous allocated resources.” Examiner respectfully disagrees. First, the claim language is much broader and does not require “a specific subset of resources from the previous allocated resources.” 
Second, as stated above, claim 11, line 7, it is not clear whether “a set of resource” refers to the same set of resources cited in line 4.
Third, CAO discloses that deactivation indicator are sent by a BS using DCI message to indicate that the UE is permitted or not permitted to be using the grant free transmission resource defined for the UE [0238].
Applicant, also argues that “CAO does not disclose a suspension-specific RNTI, but rather discloses use of a single grant-free RNTI for all DCI messages relating to grant free transmissions. There is no mention of a specific RNTI when deactivated allocated resources as mentioned in paragraph [0274].” Examiner respectfully disagrees.
CAO discloses DCI format is used to activate/deactivate grant free in UL. The DCI format is mapped onto the UE specific search space given the C-RNTI [0240-0251].

the differences between CAO and claim 11 are therefore larger than the Examiner suggests and extend to the purpose of the message (a subset of resources marked as unavailable) and the way the message is sent (specific RNTI)”. Examiner respectfully disagrees. As stated above, the claim language is much broader and does not require “a subset of resources marked as unavailable. In addition, CAO discloses DCI format is used to activate/deactivate grant free in UL. The DCI format is mapped onto the UE specific search space given the C-RNTI [0240-0251].
	Applicant also argues that “Wang simply discloses various total sizes of DCI payload. There is nothing in Wang to suggest using a bitmap mush less one of 7 or 14 bits, to indicate reassure.” It is respectfully submitted that the rejection is based on the combined teaching of the CAO reference and Wang reference. CAO discloses that DCI includes an activation or deactivation indicator that UE monitors the search space for at least activation and deactivation indicators [0261]. In addition, tables 2-4 of CAO shows DCI fields and formats, such as DCI format 0. Wang, also, teaches DCI fields and formats, such as DCI format 0 and their respective sizes which are well known for those skilled in the art. For example, table 2 shows bitmap (5, 7, 9, 11, 12 and 13) to indicate resource block assignment.

	Examiner believes that the claims, given their broad reasonable interpretation read on the references applied.
	
NOTE:
	Examiner cited new references (Shapin et al. (US 2020/0260474)  [see e.g., 0128]; CAO et al. (US 2019/0090269) [see e.g.,0119]; and Babaei et al. (US 2018/0139734) [see e.g., claim 12]) to show that UE identify a deactivation/pre-emption DCI . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        January 6, 2022